DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-18, is/are filed on 4/14/20 are currently pending. Claim(s) 1-18 is/are rejected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Valve mechanism in claim(s) 1
Regulating portion in claim(s) 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Okasato (JP 2006142250 A).

    PNG
    media_image1.png
    438
    602
    media_image1.png
    Greyscale

Regarding claim 1, Okasato teaches gas-liquid separator comprising: a housing (20, 30) being supplied with water-containing gas; a gas-liquid separation portion (22, 23, 24, 25) being provided inside the housing and separating water from water-containing gas; a water storage portion (33B) being arranged on a bottom portion of the housing and storing water separated by the gas-liquid separation portion; and a valve mechanism (not shown, see in [32]: "the opening-closing valve” provided at the discharge part 41) enabling discharge of and stop of the discharge of water in the water storage portion via a discharge flow path (i.e. flow path towards 41) communicating with the water storage portion, wherein an inner wall of the housing has a guide surface (54) flowing water toward the water storage portion and is provided with a regulating portion (i.e. 50) regulating staying of water in a vicinity of a flow-in port of the discharge flow path (p. 1-7, figs. 1-4)
Regarding claim 2, Okasato teaches wherein the regulating portion is provided with a plurality of regulating flow paths (51) inhibiting water droplets of a predetermined amount flowing in from the guide surface from flowing, and allowing a greater amount of water than the water droplets of a predetermined amount to flow (p. 1-7, figs. 1-4).
Regarding claim 3, Okasato teaches wherein the regulating portion has a vertical wall-shaped portion (53) surrounding an outer periphery of an opening of the water storage portion, and the regulating flow paths are formed by a plurality of recess-shaped portions formed on an upper edge portion of the vertical wall-shaped portion (p. 1-7, figs. 1-4).
Regarding claim 4, Okasato teaches wherein the housing includes an upper housing (20) being provided with the gas-liquid separation portion and a lower housing (30) being provided with the water storage portion, and the regulating portion is provided to the lower housing (fig. 2b) (p. 1-7, figs. 1-4).
Regarding claim 5, Okasato teaches wherein the housing includes an upper housing (20) being provided with the gas-liquid separation portion and a lower housing (30) being provided with the water storage portion, and the regulating portion is provided to the lower housing (p. 1-7, figs. 1-4).
Regarding claim 6, Okasato teaches wherein the housing includes an upper housing (20) being provided with the gas-liquid separation portion and a lower housing (30) being provided with the water storage portion, and the regulating portion is provided to the lower housing (p. 1-7, figs. 1-4).
Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Takashi (JP 2017147159 A).


    PNG
    media_image2.png
    465
    671
    media_image2.png
    Greyscale


Regarding claim 1, Takashi teaches gas-liquid separator comprising: a housing (10A, 10B) being supplied with water-containing gas; a gas-liquid separation portion (40) being provided inside the housing and separating water from water-containing gas; a water storage portion (21) being arranged on a bottom portion of the housing and storing water separated by the gas-liquid separation portion; and a valve mechanism (60) communicating with the water storage portion, wherein an inner wall of the housing has a guide surface (32) flowing water toward the water storage portion and is provided with a regulating portion (16a) regulating staying of water in a vicinity of a flow-in port of the discharge flow path (p. 1-5, figs. 1-8)

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okasato (JP 2006142250 A) in view of Ohira (US 20090162730 A1).
Regarding claim 7, Okasato does not teach further comprising a filter removing dust contained in water flowing into the water storage portion, wherein the regulating portion is arranged in a region extending along an outer periphery of the filter. Ohira similarly teaches a gas-liquid separator. Ohira teaches a filter (15) maybe be provided near the inlet to prevent foreign matter from clogging the separator. It would have been obvious to one of ordinary skill to have incorporated the teachings of at least Ohira for the aforesaid advantage. 
Regarding claim 8, Okasato does not teach further comprising a filter removing dust contained in water flowing into the water storage portion, wherein the regulating portion is arranged in a region extending along an outer periphery of the filter. Ohira teaches a filter (15) maybe be provided near the inlet to prevent foreign matter from clogging the separator. It would have been obvious to one of ordinary skill to have incorporated the teachings of at least Ohira for the aforesaid advantage. 
Regarding claim 9, Okasato does not teach further comprising a filter removing dust contained in water flowing into the water storage portion, wherein the regulating portion is arranged in a region extending along an outer periphery of the filter. Ohira teaches a filter (15) maybe be provided near the inlet to prevent foreign matter from clogging the separator. It would have been obvious to one of ordinary skill to have incorporated the teachings of at least Ohira for the aforesaid advantage. 
Regarding claim 10, Okasato does not teach further comprising a filter removing dust contained in water flowing into the water storage portion, wherein the regulating portion is arranged in a region extending along an outer periphery of the filter. Ohira teaches a filter (15) maybe be provided near the inlet to prevent foreign matter from clogging the separator. It would have been obvious to one of ordinary skill to have incorporated the teachings of at least Ohira for the aforesaid advantage. 
Regarding claim 11, Okasato does not teach further comprising a filter removing dust contained in water flowing into the water storage portion, wherein the regulating portion is arranged in a region extending along an outer periphery of the filter. Ohira teaches a filter (15) maybe be provided near the inlet to prevent foreign matter from clogging the separator. It would have been obvious to one of ordinary skill to have incorporated the teachings of at least Ohira for the aforesaid advantage. 
Regarding claim 12, Okasato does not teach further comprising a filter removing dust contained in water flowing into the water storage portion, wherein the regulating portion is arranged in a region extending along an outer periphery of the filter. Ohira teaches a filter (15) maybe be provided near the inlet to prevent foreign matter from clogging the separator. It would have been obvious to one of ordinary skill to have incorporated the teachings of at least Ohira for the aforesaid advantage. 
Regarding claim 13, Okasato teaches wherein the filter has an annular frame (12) to be fit into an upper portion of the water storage portion, and the regulating portion is integrally formed with the frame.
Regarding claim 14, Okasato teaches wherein the filter has an annular frame (12) to be fit into an upper portion of the water storage portion, and the regulating portion is integrally formed with the frame..
Regarding claim 15, Okasato teaches wherein the filter has an annular frame (12) to be fit into an upper portion of the water storage portion, and the regulating portion is integrally formed with the frame.
Regarding claim 16, Okasato teaches wherein the filter has an annular frame (12) to be fit into an upper portion of the water storage portion, and the regulating portion is integrally formed with the frame.
Regarding claim 17, Okasato teaches wherein the filter has an annular frame (12) to be fit into an upper portion of the water storage portion, and the regulating portion is integrally formed with the frame.
Regarding claim 18, Okasato teaches wherein the filter has an annular frame (12) to be fit into an upper portion of the water storage portion, and the regulating portion is integrally formed with the frame.
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777